Citation Nr: 0718259	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associated Counsel






INTRODUCTION

The veteran served on active duty from July 2001 to September 
2003.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDING OF FACT

The veteran's pre-service hearing loss increased in severity 
during service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.   38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (b).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

The facts in this case may be briefly stated.  The veteran 
was shown to have bilateral hearing loss upon his entrance 
into service in 2001.  In 2003, he was discharged from 
service because of the disability caused by his hearing loss.  
Although the Medical Evaluation Board report includes the 
opinion that the veteran's bilateral hearing loss was 
permanently aggravated by service, the physical evaluation 
board report contains the conclusion that the condition was 
not aggravated by service.  Significantly, however, 
audiograms conducted during the years of the veteran's 
service reflect that his pure tone threshold average in 
decibels at the reference frequencies increased in severity 
as time passed.  The report of an examination conducted for 
VA purposes in 2006, reveal findings that are worse still.  

Given the foregoing medical findings that include an in-
service medical opinion that the veteran's pre-service 
bilateral hearing loss was permanently aggravated by service, 
a basis upon which to establish service connection for 
bilateral hearing loss has been presented.  Accordingly, the 
appeal is granted.  




ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


